370 U.S. 157 (1962)
HOLDEN
v.
PIONEER BROADCASTING CO. ET AL.
No. 1092, Misc.
Supreme Court of United States.
Decided June 4, 1962.
APPEAL FROM THE SUPREME COURT OF OREGON.
Dale A. Rader and Robert F. Maguire for appellant.
Clarence J. Young for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.